PEPCO HOLDINGS, INC.

SUPPLEMENTAL BENEFIT PLAN

Introduction

          On February 17, 1983, the Potomac Electric Power Company ("Pepco")
established the Supplemental Benefit Plan (the "Pepco plan")to provide for the
payment of a retirement supplement to executives eligible to participate in the
plan or their beneficiaries in amounts equal to any reduction of total
retirement benefits that otherwise would be payable under the Pepco General
Retirement Plan to the extent such reduction is attributable to A) the benefit
limitation provisions of federal law and regulations; or B) the exclusion of
deferred compensation from the compensation base used in determining retirement
benefits under the General Retirement Plan, as required under applicable law.
The Pepco plan was amended from time to time thereafter, including amendments to
recognize the merger by which Pepco and Conectiv became wholly owned
subsidiaries of Pepco Holdings, Inc. (the "Company" or "Pepco Holdings") and to
amend the Plan to conform to regulations relating to deferred compensation under
the Internal Revenue Code. The Plan is restated herein and is known as the Pepco
Holdings, Inc. Supplemental Benefit Plan (the "Plan").

I.   Definitions

:

          1.1     Applicable Form of Benefit - - The type of life annuity which
will be provided to a Participant receiving benefits under this Plan. The Plan
benefit to be paid to a Participant under this Plan shall be paid in the annuity
form elected by the Participant with respect to the Participant's benefits under
the Applicable Defined Benefit Pension Plan, except that the variable annuity
option under the Pepco General Retirement Plan is not an annuity form

[image77.gif]

available for payment of benefits under this Plan. If a Participant does elect
the variable annuity option under the Pepco General Retirement Plan, benefits
under this Plan will be paid in the form applicable to the component of the
Participant's accrued benefit under the General Retirement Plan which is not
payable in the variable annuity form.

          1.2     Applicable Defined Benefit Pension Plan - The principal
defined benefit pension plan of Pepco Holdings or one of its subsidiaries in
which the Participant participates. In the case of Participants who participate
in Pepco's General Retirement Plan, such term shall also include participation
in the Pepco Exempt Surviving Spouse Welfare Plan.

          1.3     Code - The Internal Revenue Code of 1986, as amended from time
to time.

          1.4     Committee -- The Compensation/Human Resources Committee of the
Board of Directors of the Company.

          1.5     Company - Pepco Holdings, Inc., or its successor.

          1.6     Participant - An employee who has been so designated as
described in Section II.

          1.7     Plan - shall mean the Pepco Holdings, Inc. Supplemental
Benefit Plan.

          Any term which is not defined in this section or any other section of
the Plan shall have the same meaning as that term has under the Applicable
Defined Benefit Pension Plan.

II.    Eligibility and Participation

          Any employee of any Pepco Holdings subsidiary as designated by the
Chief Executive Officer of Pepco Holdings (the Chief Executive Officer to be
designated by the Board) shall be eligible to participate in this Plan.

- 2 -

[image77.gif]

III.    Supplemental Benefit

          3.1     This Section defines the amount of retirement income (the
"Supplemental Benefit") which will be paid to a Participant under this Plan. The
amount of retirement benefits payable from this Plan in the Applicable Form of
Benefit shall be the difference, if any, between (i) the amount of the benefits
to which such Participant would be entitled under the provisions of the
Applicable Defined Benefit Pension Plan and the Conectiv Supplemental Executive
Retirement Plan, if applicable (expressed in the Applicable Form of Benefit) (1)
had the amount of the benefits under such plan not been otherwise reduced due to
the limitations imposed by Section 415 of the Internal Revenue Code, (2) had any
dollar limitation under the Internal Revenue Code on the amount of compensation
that may be considered in determining benefits under such plan not been imposed,
and (3) had the deferred compensation earned by such Participant which was
excluded from the Participant's compensation base used in determining retirement
benefits under such plan been included in such compensation base, and (ii) the
amount of benefits, if any, to which such Participant is otherwise entitled
under the Applicable Defined Benefit Pension Plan. To the extent that a cost of
living adjustment is made to the benefits payable under the Applicable Defined
Benefit Pension Plan, a comparable and proportionate adjustment will be made to
the benefits payable hereunder.

          3.2        Vesting

                    a)

The Supplemental Benefit shall vest when the Participant otherwise would be
vested under the terms and conditions of the Applicable Defined Benefit Pension
Plan.

- 3 -

[image77.gif]

                    b)

A Participant whose employment with the Company is terminated prior to the
attainment of a vested retirement benefit under the Applicable Defined Benefit
Pension Plan shall not be entitled to receive a benefit from the Supplemental
Benefit Plan.

          3.3    Supplemental Benefit Account

                    a)

For bookkeeping purposes only, the Company will establish and maintain a
Supplemental Benefit Account for each Participant which reflects the
Participant's currently accrued Supplemental Benefit, expressed in the form of
straight life annuity.

                    b)

The Company shall furnish each Participant with an annual statement, as of
December 31 of each year, showing the Supplemental Benefit which the Participant
is eligible to receive.

- 4 -

[image77.gif]

          3.4     Time and Form of Payment of Supplemental Retirement Benefit

                    a)

The Supplemental Benefit shall be payable to the Participant in the Applicable
Form of Benefit elected by the Participant under the terms and conditions of the
Applicable Defined Benefit Pension Plan.

                    b)

The Supplemental Benefit shall be payable to the Participant beginning on the
first of the month in which such Participant begins receipt of retirement
benefits under the Applicable Defined Benefit Pension Plan and shall continue
for as long as benefits are payable to such Participant (or his surviving
spouse) under the Applicable Defined Benefit Pension Plan.

                    c)

In the event that a Participant ceases to be an employee of the Company and
becomes a proprietor, officer, partner, employee or otherwise becomes employed
by a governmental agency having jurisdiction over the affairs of the Company,
the Company reserves the right in its sole discretion to make an immediate lump
sum payment of the Actuarial Equivalent value of the Participant's Supplemental
Benefit, to the extent permitted under Section 409A of the Code.

- 5 -

[image77.gif]

                    d)

Notwithstanding the above, if an individual who then qualifies as a "specified
employee", as defined in Section 409A(a)(2)(B)(i) of the Code, incurs a
separation from service for any reason other than death and becomes entitled to
a distribution from this Plan, as a result of such separation from service, no
distribution subject to Section 409A otherwise payable to such specified
employee during the first six (6) months after the date of such separation from
service, shall be paid to such specified employee until the date which is one
day after the date which is six (6) months after the date of such separation
from service (or, if earlier, the date of death of the specified employee).

                    e)

Notwithstanding anything in the foregoing to the contrary, in the event benefits
under the Applicable Defined Benefit Pension Plan are paid to a Participant
prior to his Normal Retirement Date, the Supplemental Benefit payable hereunder
shall be adjusted by use of the same methodology as is then in effect to adjust
the benefit payable under the Applicable Defined Benefit Pension Plan to reflect
commencement of benefits prior to a Participant's Normal Retirement Date.

- 6 -

[image77.gif]

          3.5     Death Benefits

          Except as provided in Section 1.1, above, the terms of the Applicable
Defined Benefit Pension Plan shall govern the timing and form of payment of the
Participant's Supplemental Benefit to the surviving spouse upon the
Participant's death. Payment of the Supplemental Benefit, if any, to a
Participant's surviving spouse (as that term is used under the Applicable
Defined Benefit Pension Plan shall begin when benefits commence to such
surviving spouse under such plan and shall continue for so long as benefits are
payable to such surviving spouse under such plan.

IV.     General Provisions

          4.1     Rights of Participants, Joint Annuitants and Beneficiaries

                    a)

The Company has established a grantor trust (Trust No. 2 originally executed on
May 1, 1995) to hold assets to secure the Company's obligations to the
Participant under this Plan in such a manner that the establishment of such a
trust does not result in the Plan being "funded" for purposes of the Internal
Revenue Code of 1986, as amended. Such trust initially received a transfer of
Ten Thousand Dollars ($10,000). However such trust provides that the full
present value of the benefits payable hereunder shall subsequently be
contributed to the trust in the event the Company fails to pay any benefits due
hereunder in a timely manner. Except to the extent provided under the provisions
of this Section, all payments under this Plan shall be made out of the Company's
general

- 7 -

[image77.gif]

 

revenue, a Participant's right to payment shall be solely that of an unsecured
general creditor of the Company, and no assets of the Company shall be set
aside, earmarked or placed in trust or escrow for the benefit of any Participant
to fund the Company's obligations which exist under the Plan.

                    b)

Except as any of the following provisions may be contrary to the law of any
state having jurisdiction in the premises, no Participant, or beneficiary shall
have the right to assign, transfer, hypothecate, encumber, commute or anticipate
his interest in any payments under this Plan, and such payments shall not in any
way be subject to any legal process to levy upon or attach the same for payment
of any claim against any Participant, or beneficiary.

- 8 -

[image77.gif]

                    c)

If the Company finds that any person to whom any payment is payable under this
Plan is unable to care for his or her affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefore shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a parent, or a brother or sister, or to any person deemed by
the Company to have incurred expenses for the person who is otherwise entitled
to payment, in such manner and proportions as the Company may determine. Any
such payment will serve to discharge the liability of the Company under this
Plan to make payment to the person who is otherwise entitled to payment.

                    d)

To the extent it deems required by law, the Company shall withhold applicable
taxes from benefit payments hereunder and shall furnish the recipient and the
applicable governmental agency or agencies with such reports, statements, or
information as may be legally required in connection with such benefit payments.

- 9

[image77.gif]

 -

                    e)

Neither the action of the Company in establishing this Plan nor any action taken
by it under any provisions of this Plan shall be construed as giving to any
employee of the Company the right to be retained in any specific position or in
its employ in general or any right to any retirement income or benefit or to any
payment whatsoever, except to the extent of the benefits which may be provided
for by the express provisions of this Plan. The Company expressly reserves the
right at any time, to dismiss, demote or reduce the compensation of any employee
without incurring any liability for any claim against itself for any payment
whatsoever.

                    f)

In the event that any amount shall become payable hereunder to any person or,
upon his death, to his surviving spouse and if after written notice from the
Committee mailed to such person's last known address as shown in the Company's
records, such person or his personal representative shall not have presented
himself to the Committee within six months after mailing of such notice, the
Committee may, but it is not required to, determine that such person's interest
in the Plan has terminated, which determination shall be conclusive upon all
persons provided, however, in lieu of the foregoing, the Committee may in its
sole discretion apply to a court of competent jurisdiction for direction as to
the distribution of such amount.

- 10 -

[image77.gif]

          4.2     Amendment and Termination

          The Plan may be amended, suspended or terminated at any time by the
Company; provided, however, that no amendment, suspension or termination shall
have the effect of impairing the rights of Participants or Beneficiaries with
respect to the amount reflected in their Supplemental Benefit Account on or
before the date of the amendment, suspension or termination.

          4.3    Interpretation

          This Plan shall be construed in accordance with and governed by the
laws of the District of Columbia.

          4.4     Limitation of Responsibility

          Neither the establishment of the Plan, any modifications thereof nor
the payment of any benefits shall be construed as giving to any Participant or
other person any legal or equitable right against the Company (the Board of
Directors, the Committee, or any officer or employee) except as herein provided;
and in no event shall the other terms of employment of any employee be modified
or in any way affected thereby.

- 11 -

[image77.gif]

          IN WITNESS WHEREOF, the Company has caused this Plan to be signed
effective this 6th day of January , 2006.

ATTEST

Pepco Holdings, Inc.

By  /s/ ELLEN S. ROGERS                 
                 Secretay

By  D. R. WRAASE                       
          Chief Executive Officer

- 12 -

[image77.gif]